UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7026



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


STEVEN WAYNE BELL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-01-13)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Wayne Bell, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven Wayne Bell seeks to appeal the district court’s

order denying his “Motion for a Directed Appeal.”             Our review of

Bell’s motion reveals that it merely repeats arguments he presented

on direct appeal of his conviction and in a prior motion under 28

U.S.C. § 2255 (2000).      Bell’s motion is, therefore, a successive

motion to vacate or modify sentence under § 2255 for which Bell has

not received authorization under 28 U.S.C. § 2244 (2000).            United

States v. Winestock, 340 F.3d 200, 206-07 (4th Cir.), cert. denied,

__ U.S. __, 124 S. Ct. 496 (2003).         An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.     28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Bell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal


                                     - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -